DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.        In an amendment dated, September 15, 2021, claims 1, 4, 6, 8, 11, 14, 18 and 20 are amended, claims 5 and 15 are canceled and claims 21, 22 are newly added. Currently claims 1-4, 6-14 and 16-22 are presented and are pending.

Response to Arguments
3.        Applicant's arguments filed September 15, 2021,have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, prior art of record (i.e.  Maltz and Stafford) discloses the use of gaze tracking wherein based on user gaze an input is performed and prior art Stafford further discloses gaze tracking and based on gaze location on display screen the location of input mechanisms (e.g., keyboard, keypad, cursor) is moved. Therefore given the teaching of prior art  Maltz gaze tracking system wherein an input mechanisms is displayed for the user to use it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify  Maltz gaze tracking system with the teaching of Stafford wherein said input mechanisms (e.g., keyboard, keypad, cursor) would be moved to coincide initial used gaze location on a display screen based on users selection/preference in order to provide said uses with customizable device according to users individual preference and dependent on size of uses display (i.e. user friendly device). 
           As to applicant’s remarks on page 10-11 regarding prior art of record Maltz failing to disclose claimed limitation particularly in regards to an input modality, wherein applicant argues prior art of record has an input modality that is always the same (i.e. a virtual wheel having different letters and symbols). Additionally, the virtual wheel is not displayed based upon the content identified that is associated with the user’s gaze. Rather, the virtual wheel can be modified based upon different letter groupings, not content. As addressed in the previous office action as well as PTAB decision wherein the above claim limitation rejection was affirmed on 12/28/2020 and reiterated here again, the office respectfully disagrees. First in regards to an input modality; applicant gives an example of input modality as keyboard, numeric keypad, etc. One can argue that described input modality can also be considered as being the same. Furthermore the claim language 
         Maltz clearly discloses using a processer to determine the location of users gaze on the information handling device and content associated with location (i.e. text massage) identified wherein user gaze based input modality (i.e. keyboard) is displayed based on the location of user’s gaze on an information handling device (i.e. display) and content identified (i.e. text massage). Thus prior art discloses user gaze based input keys (i.e. keyboard) being displayed that is associated with content identified (i.e. text massage). Furthermore applicant argues prior art of record (Maltz) display a virtual wheel having letters or symbols, thus input modality is always the same and not based upon the content associated with the user's gaze. Here again the office respectfully disagrees. Independent claim discloses displaying input modality; and giving claim limitation (i.e. input modality) broadest reasonable interpretation; input modality is interpreted as method of communication with the computer. Thus the claim limitation does not recite said input modality has to be different. Furthermore, Malts clearly discloses the user viewing "incoming message” and subsequently replaying to received massage using input modality that is related to massaging. Therefore prior art does disclose claimed limitation.
          In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., keyboard, numeric keypad, trackpad) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103

4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.        Claims 1-4,6-14 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Maltz (PG Pub NO 2012/0019662) in view of Stafford (PG Pub NO 2012/0272179).

As in claim 1, Maltz discloses a method, comprising: 
receiving, from at least one sensor (Fig 11 item 118), gaze tracking data associated with an eye of a user (Fig 1 and 11 par 0009, 0038, 0041) discloses receiving sensed gaze using a sensor used to track eye gaze; 
identifying, using a processor (Fig 11 item 1100 processor), an application currently active on an information handling device; (Fig 4-9 and Par 0065) discloses said device processor recognizing/ identifying an application currently active (i.e. text massaging)
identifying, using a processor (Fig 11 item 1100), a character type associated with a field within the application, wherein the field corresponds to a location of a gaze of the user as identified from the gaze tracking data; (Fig 2-10 and Par 0053, 0050, 0065) discloses identifying input keys (i.e. character type) associated with a field within an application (i.e. text massage) wherein the field corresponds to gaze of the user based on gaze tracking data 
wherein the identifying comprises determining a format of the field and identifying a character type corresponding to the format; (Fig 4-9 and Par 0050,0065) discloses recognizing/ identifying an application currently active (i.e. text massaging) which is the format of the field wherein a particular type of character would be used (i.e. text input using numeric or/and alphanumeric keys)
Identifying a keyboard having a keyboard layout corresponding to the character type of the field corresponding to the gaze and the keyboard layout being based upon the application, wherein the identifying a keyboard comprises identifying a keyboard layout allowing provision of the identified character type; (Fig 2-10 and Par 0050, 0065) discloses identifying input keys (i.e. keyboard layout) associated with character type that are used for interacting with content type (i.e. text massage) via user gaze within identified application, wherein identified input keys (i.e. keyboard layout) is provided to the user to be used on the operation of said content type (i.e. text massage) at a location on a display device.
activating the field corresponding to the location of the gaze, thereby allowing character input from input to the identified keyboard, wherein the activating comprises displaying a cursor within the activated field; (Fig 4-10 and Par 0009 line 6-9) discloses activating the field corresponding to the location of the gaze (i.e. selecting a key input), wherein the activating comprises displaying/providing an indicator (i.e. highlight/cursor) within the activated field to the user to show eye position at the gaze location.
 Maltz (Fig 7) discloses said input keys (i.e. keyboard) has variable location based upon the gaze tracking data as the user is transitioning from alphabet keys to numeric keys wherein said alphabet keys are relocated (i.e. hidden). But fails to explicitly disclose display, at a location on the display device, the keyboard having the keyboard layout, wherein the location is variable based upon the gaze tracking data. However Stafford (Fig 2-3, 7- 8 and Par 0031-0033) discloses displaying a cursor within the activated field and the use of gaze tracking data to vary the location of input mechanisms (e.g., keyboard, keypad) on display device. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the filing to modify the location of Maltz input keys (i.e. Keyboard) to be displayed at a given location on a display screen based on users selection/preference in order to provide said uses with customizable device according to users individual preference and dependent on size of uses display (i.e. user friendly device).
Furthermore given prior art of record wherein said device is capable of displaying input keys that can be used within an identified application running on said device, it would have been obvious to an ordinary skill person in the art at the time of the invention to have said input keys (i.e. keyboard) be displayed at a given location of display screen based on users preference and need using gaze input data. 

As in claim 2, Maltz in view of Stafford discloses the method of claim 1, wherein the wherein the displaying comprises displaying keyboard layout comprising character input keys corresponding to the character type identified (Maltz, Fig 4-8 and Par 053, 0065) discloses displaying input keys (i.e. keyboard layout) based on users gaze at the message and subsequent section (activation of reply); an input keys comprising character input keys (i.e. alphanumeric keys) corresponding to text massage received (i.e. identified character type associated with the location of the user's gaze) wherein the user can reply (i.e. entry of the character type identified) using input keys displayed.  As in claim 3, Maltz in view of Stafford discloses the method of claim 1, wherein the identifying comprises identifying a field type associated with the location of the gaze (Maltz, Fig 2-6 and Par 0067) discloses identifying a field type (i.e. alphanumeric characters) associated with gaze location. 
As in claim 4, Maltz in view of Stafford discloses the method of claim 1, wherein the activating further comprising selecting content contained within the field. (Maltz, Fig 4 and Par 0065-0066) discloses selecting active content within the field.
As in claim 6, Maltz in view of Stafford discloses the method of claim 1, wherein the field comprises a location that does not allow character input; and wherein the displaying comprises hiding the user gaze based keyboard. (Maltz, Fig 4-10) discloses location that does not allow character input (i.e. incoming message location) and input keys (i.e. keyboard) are not displayed at that location (i.e. hiding the user gaze based input keyboard).As in claim 7, Maltz in view of Stafford discloses the method of claim 1, wherein the displaying comprises reducing the size of the keyboard such that the location associated with the gaze remains uncovered. (Maltz, Fig 5-8) discloses reduced size of input keyboard such that the location associated with the user's gaze (i.e. incoming message) remains uncovered.As in claim 8, Maltz in view of Stafford discloses the method of claim 1, wherein the activating comprises displaying suggested content associated with the activated field. (Maltz, Par 0047, 0049) discloses displaying suggested content (e.g. phrases) associated with message received (i.e. activated field).As in claim 9, Maltz in view of Stafford discloses the method of claim 1, further comprising displaying a user interface allowing the user to manually select the keyboard layout. (Maltz, Fig 4- 10) discloses the user manually selecting (i.e. using eye movement/gaze) the user gaze based input keys (i.e. keyboard).As in claim 10, Maltz in view of Stafford discloses the method of claim 1, wherein the displaying of the keyboard comprises changing an actively displayed keyboard based upon the gaze. (Maltz, Fig 7 and 8) discloses changing an active displayed input keyboard (i.e. from alphabet to numeric keys) As in claim 11, Maltz discloses an information handling device (Fig 1 & 11), comprising: 
at least one sensor (Fig 11 item 118);
 a display (Fig 11 item 112); 
at least one processor (1100) operatively coupled to the display (112) and the at least one detector (118) (Fig 11 item 1100) discloses processor coupled to display and sensor; 
and a memory storing instructions that are executable by the processor to: (Par 0033 and Par 0086) discloses a memory storing instruction used by processer
receive, from the at least one sensor (Fig 11 item 118), gaze tracking data associated with an eye of a user (Fig 1 and 11 par 0009, 0038, 0041) discloses receiving sensed gaze using a sensor used to track eye gaze; 
identifying, using a processor, an application currently active on an information handling device; (Fig 4-9 and Par 0065) discloses said device processor recognizing/ identifying an application currently active (i.e. text massaging)
identify a character type associated with a field within the application, wherein the field corresponds to a location of a gaze of the user as identified from the gaze tracking data (Fig 2-10 and Par 0053, 0050, 0065) discloses identifying input keys (i.e. character type) associated with a field within an application (i.e. text massage) wherein the field corresponds to gaze of the user based on gaze tracking data 
wherein the identifying comprises determining a format of the field and identifying a character type corresponding to the format; (Fig 4-9 and Par 0050,0065) discloses recognizing/ identifying an application currently active (i.e. text massaging) which is the format of the field wherein a particular type of character would be used (i.e. text input using numeric or/and alphanumeric keys)
Identifying a keyboard having a keyboard layout corresponding to the character type of the field corresponding to the gaze and the keyboard layout being based upon the application, wherein the identifying a keyboard comprises identifying a keyboard layout allowing provision of the identified character type; (Fig 2-10 and Par 0050, 0065) discloses identifying input keys (i.e. keyboard layout) associated with character type that are used for interacting with content type (i.e. text massage) via user gaze within identified application, wherein identified input keys (i.e. keyboard layout) is provided to the user to be used on the operation of said content type (i.e. text massage) at a location on a display device.
activate the field corresponding to the location of the gaze, thereby allowing character input from input to the identified keyboard, wherein the activating comprises displaying a cursor within the activated field; (Fig 4-10 and Par 0009 line 6-9) discloses activating the field corresponding to the location of the gaze (i.e. selecting a key input), wherein the activating comprises displaying/providing an indicator (i.e. highlight/cursor) within the activated field to the user to show eye position at the gaze location.
Maltz (Fig 7) discloses said input keys (i.e. keyboard) has variable location based upon the gaze tracking data as the user is transitioning from alphabet keys to numeric keys wherein said alphabet keys are relocated (i.e. hidden). But fails to explicitly disclose display, at a location on the display device, the keyboard having the keyboard layout, wherein the location is variable based upon the gaze tracking data. However Stafford (Fig 2-3, 7- 8 and Par 0031-0033) discloses displaying a cursor within the activated field and the use of gaze tracking data to vary the location of input mechanisms (e.g., keyboard, keypad) on display device. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the invention to modify the location of Maltz input keys (i.e. Keyboard) to be displayed at a given location on a display screen based on users selection/preference in order to provide said uses with customizable device according to users individual preference and dependent on size of uses display (i.e. user friendly device).

As in claim 12, Maltz in view of Stafford discloses the information handling device of claim 11, wherein to display comprises displaying a keyboard layout allowing entry of the character type identified (Maltz, Fig 4-8 and Par 053, 0065) discloses based on users gaze at the message and subsequent section (activation of reply); gaze based input keys (keyboard layout) is displayed allowing user to reply (i.e. entry of the character type identified).  As in claim 13, Maltz in view of Stafford discloses the information handling device of claim 11, wherein to identify comprises identifying a field type associated with the location of the gaze  (Maltz, Fig 2-6 and Par 0067) discloses identifying a field type (i.e. alphanumeric characters) associated with gaze location.As in claim 14, Maltz in view of Stafford discloses the information handling device of claim 11, wherein the instructions to activate further comprise instruction to select content contained within the field (Maltz, Fig 4-11 and Par 0065-0067) discloses the system processes users gaze to select contents (i.e. keys) contained within the field.As in claim 16, Maltz in view of Stafford discloses the information handling device of claim 11, wherein the content comprises a location that does not allow character input; and wherein to display comprises hiding the keyboard. (Maltz, Fig 4-10) discloses location that does not allow character input (i.e. incoming message location) and input keys (i.e. keyboard) are not displayed at that location (i.e. hiding the user gaze based keyboard input).As in claim 17, Maltz in view of Stafford discloses the information handling device of claim 11, wherein to display comprises reducing the size of the keyboard such that the location associated with the gaze remains uncovered. (Maltz, Fig 5-8) discloses reduced size of input keys (keyboard) such that the location associated with the user's gaze (i.e. incoming message) remains uncovered.As in claim 18, Maltz in view of Stafford discloses the information handling device of claim 11, wherein the instructions to activate further comprise instruction to display suggested content associated with the activated field. (Maltz, Par 0047, 0049) discloses displaying suggested content (e.g. phrases) associated with message received with the activated field.
As in claim 19, Maltz in view of Stafford discloses the information handling device of claim 11, wherein the instructions are further executable by the processor to display a user interface allowing the user to manually select the keyboard layout. (Maltz, Fig 4- 10) discloses the user manually selecting (i.e. using eye movement/gaze) displayed input keys (i.e. keyboard). As in claim 20, Maltz discloses a product, comprising:
a storage device that stores having code, the code being executable by a processor [(Par 0033 and Par 0086) discloses a memory storing instruction used by processer] and the code comprising: 
code for receiving, from at least one sensor (Fig 1 &11 item 118), gaze tracking data associated with an eye of a user (Fig 1 and 11 par 0009, 0038, 0041, 0080) discloses processor receiving sensed gaze using a sensor used to track eye gaze; 
code for identifying, an application currently active on an information handling device; (Fig 4-9 and Par 0065) discloses said device processor recognizing/ identifying an application currently active (i.e. text massaging)
code for identifying character type associated with a field within the application, wherein the field corresponds to a location of a gaze of the user as identified from the gaze tracking data (Fig 2-10 and Par 0053, 0050, 0065) discloses identifying input keys (i.e. character type) associated with a field within an application (i.e. text massage) wherein the field corresponds to gaze of the user based on gaze tracking data
wherein the identifying comprises determining a format of the field and identifying a character type corresponding to the format; (Fig 4-9 and Par 0050,0065) discloses recognizing/ identifying an application currently active (i.e. text massaging) which is the format of the field wherein a particular type of character would be used (i.e. text input using numeric or/and alphanumeric keys)
code for Identifying a keyboard having a keyboard layout corresponding to the character type of the field corresponding to the gaze and the keyboard layout being based upon the application, wherein the identifying a keyboard comprises identifying a keyboard layout allowing provision of the identified character type; (Fig 2-10 and Par 0050, 0065 and 0080) discloses identifying input keys (i.e. keyboard layout)  associated with character type that are used for interacting with content type (i.e. text massage) via user gaze within identified application, wherein identified input keys (i.e. keyboard layout) is provided to the user to be used on the operation of said content type (i.e. text massage) at a location on a display device 
code for activating the field corresponding to the location of the gaze, thereby allowing character input from input to the identified keyboard, wherein the activating comprises displaying a cursor within the activated field; (Fig 4-10 and Par 0009 line 6-9) discloses activating the field corresponding to the location of the gaze (i.e. selecting a key input), wherein the activating comprises displaying/providing an indicator (i.e. highlight/cursor) within the activated field to the user to show eye position at the gaze location.
Maltz (Fig 7) discloses said input keys (i.e. keyboard) has variable location based upon the gaze tracking data as the user is transitioning from alphabet keys to numeric keys wherein said alphabet keys are relocated (i.e. hidden). But fails to explicitly disclose code for displaying, at a location on a display, the keyboard having the keyboard layout, wherein the location is variable based upon the gaze tracking data. However Stafford (Fig 2-3, 7- 8 and Par 0031-0033) discloses displaying a cursor within the activated field and the use of gaze tracking data to vary the location of input mechanisms (e.g., keyboard, keypad) on display device. Therefore, it would have been obvious to an ordinary skill person in the art at the time of the invention to modify the location of Maltz input keys (i.e. Keyboard) to be displayed at a given location on a display screen based on users selection/preference in order to provide said uses with customizable device according to users individual preference and dependent on size of uses display (i.e. user friendly device).

As in claim 21, Maltz discloses the method of claim 1, wherein the identifying comprises identifying a field descriptor corresponding to the field and identifying a character type corresponding to the field descriptor. (Fig 4-9 and Par 0050, 0065) discloses recognizing/ identifying an application currently active (i.e. text massaging) which is field descriptor corresponding to the field wherein a particular type of character would be used (i.e. text input using numeric or/and alphanumeric keys) corresponding to the field.

As in claim 22, Maltz discloses the method of claim 1, wherein the identifying comprises identifying a character type of content already included in the field. (Fig 4-9 and Par 0050, 0065) discloses recognizing/ identifying a character type associated with application currently active (i.e. text massaging) and using character type of content already included in the field (i.e. text input using numeric or/and alphanumeric keys).
Conclusion
7.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GHEBRETINSAE TEMESGHEN can be reached on 571-272-30173017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                            11/09/2021